Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no disclosure in Stelzer of a plurality of conductors and that each channel has a profile suitable for accommodating a conductor of desired cross sectional shape (taught by Stelzer).
However, Stelzer teaches that a conductor can include a cable having multiple strands (meets limitation of layers) within a helical channel. See paragraph 0049, 0072; fig. 8A, #240 of Stelzer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Stelzer (US 2009/0251257).
Regarding claim 1, Stelzer discloses a high temperature superconductor (HTS) cable (para (0049): a Rutherford type cable used for superconductor applications) comprising: at least one coil form comprising a helical channel formed on an exterior surface of the coil form and the helical channel extending at least partially along an axial length of the coil form (Fig 1B; para [0029]: a channel 30 along the path of a tilted helix is defined in the layer surface 18); and a plurality of high temperature superconductor (HTS) tape layers positioned within the helical channel of the coil form (Fig 8A, 8B; para [0072], [0073], [0049]: multiple conductors (strands) are placed in the portion 30a of the channel, the conductor may be positioned along the second path 33 in the channel portion 30b until the channel for the next coil row is formed...tape-like form 88...multi-strand conductor having the rectangular shape 86 shown in cross section in FIG. 2...conductor 88 may be, for example, a YBCO-based high temperature superconductor wire).
Regarding claim 2, Stelzer teaches a depth of the helical channel of the coil form varies along the axial length of the coil form (Fig 1I,1J; para [0031]: channel depth in the shoulder region 26, with respect to the surface 28, ranges from d to 2d).
Regarding claim 3, Stelzer teaches a depth of the helical channel of the coil form is reduced as the helical channel approaches an end portion of the coil form (Fig 1I,1J; para [0031]: portion 30b of the channel 30 in the shoulder region extends above the plane 18a to a smaller the depth, d, below the shoulder surface 28 and may continue along the surface 28 at the depth,
d, to the transition 29 (Fig 1D)). 
Regarding claim 4, Stelzer teaches the HTS tape is a rare earth barium copper oxide (REBCO) HTS tape (para [0049]: conductor 88 may be, for example, a YBCO-based high temperature superconductor wire having a tape-like profile (Yttrium as RE)).
Regarding claim 5, Stelzer teaches the coil form is substantially cylindrical (para [0024]: stainless steel cylinder).
Regarding claim 6, Stelzer teaches the coil form is made of one or more of, stainless steel and copper (para [0024]: stainless steel cylinder).
Regarding claim 9, Stelzer teaches a plurality of coil forms, wherein each of the coil forms are positioned in concentric overlapping relation to each other (Fig 1E, 1G: coil rows 12; para [0023]: The coil includes multiple coil rows 12, specific ones of which are also referred to herein with other reference numbers, of helical conductor with each row of conductor formed in an insulative layer. Each of the coil rows 12 is concentrically placed with respect to the other rows 12; para [0039]: series of additional helical coil rows 12 are formed over the rows 46 and 70. Initially with the conductor 38 extending from the segment 52 at an end 22 of the layer 56, a first in a series of additional insulator layers 76).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinke (US 2009/0083967) in view of Stelzer.
Regarding claim 1, Meinke discloses a high temperature superconductor (HTS) cable (para [0110]: a Rutherford type cable used for superconductor applications. The conductor may be, for example, a YBCO-based high temperature superconductor wire having a tape-like profile) comprising: at least one coil form comprising a helical channel formed on an exterior surface of the coil form and the helical channel extending at least partially along an axial length of the coil form (Fig 13F, 13G, 22; para [0093], (0095), [0098}, [0177]: multiple coil rows 12, including rows 12A and 12B...the layer 108 may be any tubular shape, having in some embodiments a central axis of symmetry or multiple thicknesses or variable shapes along an exterior surface...two concentric cylinders, but the number of tubes is not limited); and a plurality of high temperature superconductor (HTS) tape layers positioned within the helical channel of the coil form (para [0102]: the
conductor 138 is positioned in the channel 130. The conductor segment 150 is shown after generating all of the loops 136 in the coil core row 146, i.e., a first helical row of conductor loops 136 which is formed in the channel 130 on the layer 108).
	Meinke fails to teach a plurality of HTS tape layers present within the helical channel.
	Stelzer teaches a plurality of high temperature superconductor (HTS) tape layers positioned within the helical channel of the coil form (Fig 8A, 8B; para [0072], [0073], [0049]) for the purpose of providing a cable structure used for superconductor applications (para. 0049).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of high temperature superconductor (HTS) tape layers positioned within the helical channel of the coil form of Meinke in order to provide a configuration known in the art as taught by Stelzer.
Regarding claim 2, Meinke teaches a depth of the helical channel of the coil form varies along the axial length of the coil form (para [0099]: a variable depth which effects a continual transition in the channel 130).
Regarding claim 3, Meinke teaches a depth of the helical channel of the coil form is reduced as the helical channel approaches an end portion of the coil form (para (0100): the channel depth decreases in the shoulder region).
Regarding claim 4, Meinke teaches the HTS tape is a rare earth barium copper oxide (REBCO) HTS tape (para [0110]: conductor may be, for example, a YBCO-based high temperature superconductor wire having a tape-like profile (Yttrium as RE)).
Regarding claim 5, Meinke teaches the coil form is substantially cylindrical (para [0094]: a core coil row, e.g., row 12A...stainless steel cylinder).
Regarding claim 6, Meinke teaches the coil form is made of one or more of, stainless steel and copper (para [0094]: a core coil row, e.g., row 12A...stainless steel cylinder).
Regarding claim 7, Meinke teaches one or more integrated terminals fabricated onto the coil form (Fig 22; para [0111]: Lead-in and Lead-out connectors extending out from the coil patterns).
Regarding claim 9, Meinke teaches a plurality of coil forms, wherein each of the coil forms are positioned in concentric overlapping relation to each other (Fig 13F, 13G, 22; para [0093], [0095], {0098}, [0177]: multiple coil rows 12, including rows 12A and 12B...the layer 108 may be any tubular shape, having in some embodiments a central axis of symmetry or multiple thicknesses or variable shapes along an exterior surface...two concentric cylinders, but the number of tubes is not limited).
Regarding claim 10, Meinke discloses a high temperature superconductor (HTS) cable (para [0110]: a Rutherford type cable used for superconductor applications. The conductor may be, for example, a YBCO-based high temperature superconductor wire having a tape-like profile) comprising: a plurality of coil forms, each of the plurality of coil forms comprising (Fig 13F, 13G, 22; para (0093), (0095), [0098], [0177]: multiple coil rows 12, including rows 12A and 12B...the layer 108 may be any tubular shape, having in some embodiments a central axis of symmetry or multiple thicknesses or variable shapes along an exterior surface...two concentric cylinders, but the number of tubes is not limited); a helical channel formed on an exterior surface of the coil form and the helical channel extending at least partially along an axial length of the coil form (Fig 13B; para [0098]: channel 130 along the path of a tilted helix is defined in the layer surface 118); a plurality of high temperature superconductor (HTS) tape layers positioned within the helical channel of the coil form (para [0102]: the conductor 138 is positioned in the channel 130. The conductor segment 150 is shown after generating all of the loops 136 in the coil core row 146, ie., a first helical row of conductor loops 136 which is formed in the channel 130 on the layer 108); and wherein each of the plurality of coil forms are positioned in concentric overlapping relation to each other and separated from each other by an insulative gap (Fig 22; para [0145]: the level of cooling can be improved by introducing gaps between conductor layers).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of Stelzer and Ashibe (US 2007/0169957).
Regarding claim 8, Meinke discloses the HTS cable of claim 1. 
Meinke does not specifically disclose the HTS cable further comprising a lead termination positioned at an end of one of the HTS tape layers. 
Meinke does disclose Lead-in and Lead-out connectors positioned at an end of one of the HTS tape layers (Fig 22; para [0111]).
Ashibe, however, teaches a superconductor cable comprising superconductor tapes (abstract, para. 0078) wherein a lead-termination is positioned at an end of the superconductor cable (comprising superconductor tape) (para. 0071).
Therefore, it would have been obvious to one of ordinary skill in the art to provide lead-termination is positioned at an end of the superconductor cable (comprising superconductor tape) in Meinke in order to provide a configuration known in the art as taught by Ashibe and Meinke

Claim(s) 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of Stelzer and Christopherson (US 6360425).
Regarding claim 11, Meinke discloses a method for operating a winding machine to produce a high temperature superconductor (HTS) cable (para [0094]: exemplary fabrication sequence...core 104 is a removable shaft suitable for mounting on a Computer Numerical Control (CNC) machine in an automated process), the method comprising: positioning a coil form onto a rotatable spool of a winding machine (para [0094]: exemplary fabrication sequence...core 104 is a removable shaft suitable for mounting on a Computer Numerical Control (CNC) machine in an automated process), the coil form comprising a helical channel formed on an exterior surface of the coil form and the helical channel extending at least partially along an axial length of the coil form (Fig 138; para [0097], [0098]: layer 108 that extend along the major outer surface 118...channel 130 along the path of a tilted helix is defined in the layer surface 118); positioning a payoff spool onto the winding machine, wherein the payoff spool is wound with a high temperature conductor (HTS) tape (para [0101]: positioning a spool 134 of conductor 138 at a first of the end regions 122; para [0094]: mounting on a Computer Numerical Control (CNC) machine in an automated process); and rotating the rotatable spool to position a plurality of HTS tape layers within the helical channel of the coil form (para [0101]-[0103]: a winding process begins with positioning a spool 134 of conductor 138 at a first of the end regions 122. The spooled conductor has a continuous length of sufficient distance, end to end, to turn conductor through all of the channel loops 132 of the coil 10...the core may be turned with the spool attached thereto in order to shape a curved tubular surface of the next composite layer and cut the channel. Once the next level of channel is formed, the conductor placed in the path 133 is removed and placed in the first path 131 to continue the winding process along the next channel in a direction from the coil end 124 toward the coil end 122; para [0105], (0108): layer 156 is turned, e.g., on a CNC machine, the spool 134 and associated conductor 138, being attached to the core 104, turn with the layer 156 as the channel 166 is machined therein...fabrication sequences disclosed herein may be fully automated with conventional equipment such as a CNC machine). 
Meinke does not disclose a plurality of payoff spools (claim 11) and the plurality of payoff spools are tensioned (claim 17).
Christopherson, however, teaches multifilamentary superconductor article (abstract) wherein a payoff spool is wound with HTS wire (tape) for the purpose of providing tension while processing (col. 11, line 58-col. 12, line 23). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide a payoff spool is wound with HTS wire (tape) in Meinke in order to provide tension while processing as taught by Christopherson.
Regarding claim 12, Meinke teaches the coil form is a first coil form (para [0096]: layer 108 and other layers formed thereover) and, after rotating the rotatable spool to position a plurality of HTS tape layers within the helical channel of the first coil form (para [0101]: a winding process...a channel 130 along the path of a tilted helix is defined in the layer surface...first end 142 of the conductor 138 is placed in a fixed manner near the end 122 of the layer 108 and a first segment 150 of the conductor 138 is positioned in the channel 130), the method further comprising: positioning a second coil form onto the rotatable spool of the winding machine and in concentric relation to the first coil form, the second coil form comprising a helical channel formed on an exterior surface of the second coil form and the helical channel extending at least partially along an axial length of the second coil form (para [0093], [0104], [0105]: design incorporates multiple layers...FIG. 13D illustrates a layer 156 of composite material formed over the core row 146 and layer 108...after channels for the next coil row are formed, be placed in the path 131; para [0107]: pre-fabricated layers may be slid over one another or may be assembled from components); rotating the rotatable spool to position the plurality of HTS tape layers within the helical channel of the second coil form (para [0101]-[0103}: a winding process begins with positioning a spool 134 of conductor 138 at a first of the end regions 122. The spooled conductor has a continuous length of sufficient distance, end to end, to turn conductor through all of the channel loops 132 of the coil 10...the core may be turned with the spool attached hereto in order to shape a curved tubular surface of the next composite layer and cut the channel. Once the next level of channel is formed, the conductor placed in the path 133 is removed and placed in the first path 131 to continue the winding process along the next channel in a direction from the coil end 124 toward the coil end 122; para [0105], (0108): layer 156 is turned, e.g., on a CNC machine, the spool 134 and associated conductor 138, being attached to the core 104, turn with the layer 156 as the channel 166 is machined therein...fabrication sequences disclosed herein may be fully automated with conventional equipment such as a CNC machine); and positioning the HTS tape layers of the second coil form coincident with the HTS tape layers of the first coil form (Fig 13F, 22: para [0107]: a first in a series of additional insulator layers 176 and a first in a series of additional coil rows 12 are formed...enables formation of splice-free magnetic coils in a helical, e.g., double helix, configuration).
Regarding claim 13, Meinke teaches the second coil form and the first coil form are separated from each other by an insulative gap (Fig 22; para [0145]: the level of cooling can be improved by introducing gaps between conductor layers).
Regarding claim 14, Meinke teaches the HTS tape is a rare earth barium copper oxide (REBCO) HTS tape (para [0110]: conductor may be, for example, a YBCO-based high temperature superconductor wire having a tape-like profile (Yttrium as RE)).
Regarding claim 16, Meinke teaches a depth of the helical channel of the coil form is reduced as the helical channel approaches an end portion of the coil form (para [0100]: the channel! depth decreases in the shoulder region).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of US 5,276,281 A to Sato et al. (hereinafter Sato) and Stelzer and Christopherson.
Regarding claim 15, Meinke discloses the method of claim 11, but does not specifically disclose further comprising, applying one or more reinforcement strips to the HTS tape layers. 
Sato, however, discloses a superconductor winding operation (col 3, In 27-29: the superconducting conductor is advantageously applied to a coil due to the spirally arranged oxide superconductor) comprising, applying one or more reinforcement strips to the HTS tape layers (abstract: a fiber reinforced plastic ("FRP"), serving as a support member...bonded to the FRP with an adhesive agent). 
It would have been obvious to one of ordinary skill in the art to use the reinforcement of Sato in the method of Meinke, to provide support and strength to the HTS tape layers (see Sato, col 1, In 25-35).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinke in view of Christopherson (US 6360425) and Stelzer and US 2009/0107395 A1 to Ha et al. (hereinafter Ha).
Regarding claim 17, Meinke discloses the method of claim 11. 
If Meinke fails to teach wherein the plurality of payoff spools are tensioned. 
Ha, however, discloses a superconductor winding operation (abstract: a superconducting layer on the tape while feeding the tape, and a collection reel which is spaced apart from the feed and deposition unit and is rotated to collect the vacuum-deposited tape) wherein the plurality of payoff spools are tensioned (para [0037], [0046]: supply reel 10 rotates, the first guide roller 111 is rotated by an internal or external motor while tension is maintained constant (guide rollers tensioning the supply reel)). 
Therefore, it would have been obvious to one of ordinary skill in the art to use the tensioning of Ha in the method of Meinke, to maintain uniform winding of the tape and prevent damage to the tape (see Ha, para [0009)).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinke (US 2009/0083967) in view of Stelzer and Ashibe (US 2007/0169957).
Meinke discloses a high temperature superconductor (HTS) cable (para [0110]: a Rutherford type cable used for superconductor applications. The conductor may be, for example, a YBCO-based high temperature superconductor wire having a tape-like profile) comprising: a plurality of coil forms, each of the plurality of coil forms comprising (Fig 13F, 13G, 22; para (0093), (0095), [0098], [0177]: multiple coil rows 12, including rows 12A and 12B...the layer 108 may be any tubular shape, having in some embodiments a central axis of symmetry or multiple thicknesses or variable shapes along an exterior surface...two concentric cylinders, but the number of tubes is not limited); a helical channel formed on an exterior surface of the coil form and the helical channel extending at least partially along an axial length of the coil form (Fig 13B; para [0098]: channel 130 along the path of a tilted helix is defined in the layer surface 118); a plurality of high temperature superconductor (HTS) tape layers positioned within the helical channel of the coil form (para [0102]: the conductor 138 is positioned in the channel 130. The conductor segment 150 is shown after generating all of the loops 136 in the coil core row 146, ie., a first helical row of conductor loops 136 which is formed in the channel 130 on the layer 108); and wherein each of the plurality of coil forms are positioned in concentric overlapping relation to each other and separated from each other by an insulative gap (Fig 22; para [0145]: the level of cooling can be improved by introducing gaps between conductor layers).
Additionally, Meinke teaches the coil form is made of one or more of, stainless steel and copper (para [0094]: a core coil row, e.g., row 12A...stainless steel cylinder).
Meinke fails to teach a plurality of HTS tape layers present within the helical channel.
	Stelzer teaches a plurality of high temperature superconductor (HTS) tape layers positioned within the helical channel of the coil form (Fig 8A, 8B; para [0072], [0073], [0049]) for the purpose of providing a cable structure used for superconductor applications (para. 0049).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of high temperature superconductor (HTS) tape layers positioned within the helical channel of the coil form of Meinke in order to provide a configuration known in the art as taught by Stelzer.
Meinke does not specifically disclose the HTS cable further comprising a lead termination positioned at an end of one of the HTS tape layers. 
Meinke does disclose Lead-in and Lead-out connectors positioned at an end of one of the HTS tape layers (Fig 22; para [0111]).
Ashibe, however, teaches a superconductor cable comprising superconductor tapes (abstract, para. 0078) wherein a lead-termination is positioned at an end of the superconductor cable (comprising superconductor tape) (para. 0071).
Therefore, it would have been obvious to one of ordinary skill in the art to provide lead-termination is positioned at an end of the superconductor cable (comprising superconductor tape) in Meinke in order to provide a configuration known in the art as taught by Ashibe and Meinke.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735